{¶ 14} The question of whether subpart (1)(a) or (2)(b) of Section3109.04(E) applies to a modification of the designation of residential parent and legal custodian in a shared parenting decree is one of law. This Court reviews a trial court's determination of a question of law de novo. E.g., Farrell v. Deuble, 9th Dist. No. 07CA0028, 2008-Ohio-1124, at ¶ 10. I agree that the trial court's judgment must be reversed, but because it made a mistake of law, which is distinct from an abuse of discretion. *Page 1